Title: To Benjamin Franklin from De Lolme, [c. February 1782]
From: Lolme, Jean-Louis de
To: Franklin, Benjamin


[c. February, 1782]
I wished to have the honour to see you a few days before I leave this Country, in order that you might think of what orders you intend to give me for England; and the evening being that time of the day which I can best spare, I have called here this evening; when finding you had company with you, and fearing to interrupt some business, I have desired your Servants not to mention any thing to you. I reckon I shall set out next Wednesday, and will certainly do my Self the honour to call again upon you, next Tuesday, if not before.
I am with great respect your most ob. h. Servt.
J L Delolme
